Order entered February 23, 2020




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                No. 05-20-00861-CR
                                No. 05-20-00862-CR

                     RAYAN DHANES GANESH, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

               On Appeal from the 282nd Judicial District Court
                             Dallas County, Texas
               Trial Court Cause No. F16-76113-S & F16-76111-S

                                       ORDER

      Appellant’s brief, initially due on November 29, 2020, has not been filed. In

addition, the clerk’s record does not contain the trial court’s certification of

appellant’s right to appeal the September 14, 2020 judgments revoking community

supervision. These appeals cannot proceed without the trial court’s certifications of

appellant’s right to appeal or appellant’s brief.
      We ORDER the trial court to conduct a hearing to determine why

appellant’s brief has not been filed. In this regard, the trial court shall make

appropriate findings and recommendations and determine whether appellant

desires to prosecute these appeals, whether appellant has abandoned the appeals, or

whether appointed counsel has abandoned the appeals. See TEX. R. APP. P. 38.8(b).

If the trial court cannot obtain appellant’s presence at the hearing, the trial court

shall conduct the hearing in appellant’s absence. See Meza v. State, 742 S.W.2d

708 (Tex. App.–Corpus Christi 1987, no pet.) (per curiam). If appellant is indigent,

the trial court is ORDERED to take such measures as may be necessary to assure

effective representation, which may include appointment of new counsel.

      We ORDER the trial court to complete and cause to be filed, in a

supplemental clerk’s record in each appeal, certifications that accurately reflect

appellant’s right to appeal the September 14, 2020 judgments in these appeals.

      We ORDER the trial court to transmit a record of the proceedings regarding

appellant’s brief, which shall include written findings and recommendations, to

this Court within THIRTY DAYS of the date of this order.

      We DIRECT the Clerk to send copies of this order to the Honorable Amber

Givens, Presiding Judge, 282nd Judicial District Court; to J. Daniel Oliphant; and

to the Dallas County District Attorney’s Office, Appellate Division.
      These appeals are ABATED to allow the trial court to comply with the

above order. The appeals shall be reinstated thirty days from the date of this order

or when the findings are received, whichever is earlier.




                                             /s/    LANA MYERS
                                                    JUSTICE